             Case 3:21-cv-01707-EMC Document 15 Filed 03/31/21 Page 1 of 4




 1   Scott R. Raber (SBN 194924)
     scott.raber@rimonlaw.com
 2
     Matthew H. Poppe (SBN 177854)
 3   matthew.poppe@rimonlaw.com
     RIMON P.C.
 4   800 Oak Grove Avenue, Suite 250
     Menlo Park, CA 94025
 5   Telephone: 415.693.9208
 6   Attorneys for Defendant
     SIMON LANCASTER
 7

 8   DAVID R. EBERHART (SBN 195474)
     deberhart@omm.com
 9   SHARON M. BUNZEL (SBN 181609)
     sbunzel@omm.com
10
     ANDREW M. LEVAD (SBN 313610)
11   alevad@omm.com
     O’MELVENY & MYERS LLP
12   Two Embarcadero Center, 28ᵗʰ Floor
     San Francisco, California 94111-3823
13   Telephone: +1 415 984 8700
     Facsimile: +1 415 984 8701
14
     Attorneys for Plaintiff
15   APPLE INC.

16

17                               UNITED STATES DISTRICT COURT

18                           NORTHERN DISTRICT OF CALIFORNIA
19                                     SAN FRANCISCO DIVISION
20

21   APPLE INC., a California corporation,           CASE NO.: 3:21-cv-01707-EMC

22                                                   STIPULATION TO EXTEND TIME TO
                          Plaintiff,                 RESPOND TO COMPLAINT
23
            v.
24                                                   Hon. Edward M. Chen
     SIMON LANCASTER, an individual,
25
                          Defendant.
26

27

                       STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                             Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
              Case 3:21-cv-01707-EMC Document 15 Filed 03/31/21 Page 2 of 4




 1           Pursuant to Civil Local Rule 6-1(a), Plaintiff Apple Inc. (“Apple”) and Defendant

 2   Simon Lancaster (“Lancaster”), by and through their respective counsel of record, hereby stipulate

 3   as follows:

 4           WHEREAS, Apple personally served Lancaster with its Summons and Complaint on

 5   March 12, 2021;

 6           WHEREAS, Lancaster currently has until April 2, 2021 to respond to the Complaint;

 7           WHEREAS, Lancaster has requested and Apple has consented to an additional thirty (30)

 8   days for Lancaster to respond to the Complaint;
 9           WHEREAS, an additional thirty (30) days for Lancaster’s response will not alter the date of
10   any event or any deadline already fixed by Court order;
11           NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties, through
12   their respective counsel, that Lancaster shall respond to Apple’s Complaint on or before May 3,
13   2021.
14
     Dated: March 31, 2021                                 O’MELVENY & MEYERS, LLP
15

16
                                                           By: /s/ David R. Eberhart___________
17                                                         DAVID R. EBERHART (SBN 195474)
                                                           deberhart@omm.com
18                                                         SHARON M. BUNZEL (SBN 181609)
                                                           sbunzel@omm.com
19
                                                           ANDREW M. LEVAD (SBN 313610)
20                                                         alevad@omm.com
                                                           O’MELVENY & MEYERS, LLP
21                                                         Two Embarcadero Center, 28ᵗʰ Floor
                                                           San Francisco, California 94111-3823
22                                                         Telephone: 415-984-8700
                                                           Facsimile: 415-984-8701
23
                                                           Attorneys for Plaintiff
24                                                         APPLE INC.

25

26
                                                       1
27                       STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                               Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
                Case 3:21-cv-01707-EMC Document 15 Filed 03/31/21 Page 3 of 4




     Dated: March 31, 2021                                   RIMON, P.C.
 1

 2
                                                             /s/ Scott R. Raber__________________
 3                                                           Scott R. Raber (SBN 194924)
                                                             scott.raber@rimonlaw.com
 4                                                           Matthew H. Poppe (SBN 177854)
                                                             matthew.poppe@rimonlaw.com
 5
                                                             RIMON, P.C.
 6                                                           800 Oak Grove Avenue, Suite 250
                                                             Menlo Park, CA 94025
 7                                                           Telephone: 415-693-9208
                                                             Attorneys for Defendant
 8                                                           SIMON LANCASTER
 9

10
                                               ATTESTATION
11

12          I, Scott R. Raber, attest that concurrence in the filing of this Stipulation to Extend Time to

13   Respond to Complaint by Parties and Counsel has been obtained from the signatory. I declare under

14   penalty of perjury under the laws of the United States of America that the foregoing is true and

15   correct.

16          Executed this 31st day of March, 2021, in San Francisco, California.

17
                                                   By:       /s/ Scott R. Raber
18

19

20

21

22

23

24

25

26
                                                         2
27                       STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                               Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
              Case 3:21-cv-01707-EMC Document 15 Filed 03/31/21 Page 4 of 4




                                       CERTIFICATE OF SERVICE
 1

 2
            I hereby certify that on March 31, 2021 the within document was filed with the Clerk of the
 3
     Court using CM/ECF, which will send notification of the filing to all attorneys of record in this case.
 4

 5

 6
                                                            /s/ Scott R. Raber
 7                                                          Scott R. Raber

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                        3
27                       STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                               Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
